DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – An apparatus, comprising: at least one processor, and a memory coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the apparatus to: receive a first message indicating an establishment of an evolved packet system (EPS) bearer or a modification of the EPS bearer in a first communications system, wherein the first message comprises a protocol configuration option (PCO) field, wherein the PCO field comprises first quality of service (QoS) flow information of a second communications system, and-wherein the first QoS flow information corresponds to the EPS bearer, wherein the first communications system is a fourth generation (4G) communications system, and wherein the second communications system is a fifth generation (5G) communications system: store the first QoS flow information, receive a 
2.	Regarding claim 21 – An apparatus, comprising: at least one processor, and a memory coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the apparatus to: receive a first message indicating a modification of an evolved packet system (EPS) bearer or an establishment of the EPS bearer in a first communications system, wherein the first message comprises a protocol configuration option (PCO) field, wherein the PCO field comprises quality of service (QoS) flow information of a second communications system, wherein the QoS flow information corresponds to the EPS bearer, and wherein the QoS flow information comprises a QoS flow identifier and a protocol data unit (PDU) session identifier, wherein the first communications system is a fourth generation (4G) communications system, and wherein the second communications system is a fifth generation (5G) communications system, storing the QoS flow information, receiving a handover command, wherein the handover command comprises the QoS flow identifier and the PDU session identifier, and communicating, using the QoS flow identifier and the PDU session identifier, with the second communications system.
3.	Regarding claim 28 – A method, comprising: receiving a first message indicating an establishment of an evolved packet system (EPS) bearer or a modification of the EPS bearer in a first communications system, wherein the first message comprises a protocol configuration option (PCO) field, wherein the PCO field comprises first quality of service (QoS) flow 
4.	Regarding claim 36 - A method, comprising: receiving a first message indicating a modification of an evolved packet system (EPS) bearer or an establishment of the EPS bearer in a first communications system, wherein the first message comprises a protocol configuration option (PCO) field, wherein the PCO field comprises quality of service (QoS) flow information of a second communications system, wherein the QoS flow information corresponds to the EPS bearer, and-wherein the QoS flow information comprises a QoS flow identifier and a protocol data unit (PDU) session identifier, wherein the first communications system is a fourth generation (4G) communications system, and wherein the second communications system is a fifth generation (5G) communications system, storing the QoS flow information, receiving a handover command, wherein the handover command comprises the QoS flow identifier and the PDU session identifier, and communicating, using the QoS flow identifier and the PDU session identifier, with the second communications system.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 3-6, 8, 21, 23-25, 27, 28, 30-33, 35, 36, 38-40, and 42-46 are allowable over the prior art of record.

Conclusion

Claims 1, 3-6, 8, 21, 23-25, 27, 28, 30-33, 35, 36, 38-40, and 42-46 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2018/0310162 A1) discloses method for acquiring business operator network identification number of visited network.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
17 February 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465